Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 1 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 2 of 49
Filing #Case 9:20-cv-81082-XXXX
        108500213                 Document
                    E-Filed 06/08/2020     1-1 AM
                                       09:54:26 Entered on FLSD Docket 07/08/2020 Page 3 of 49



                     IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                               IN AND FOR ST. LUCIE COUNTY FLORIDA
                                          CIVIL DIVISION


          JOVANNA BASTIEN                                        DEMAND FOR JURY TRIAL


                            Plaintiff,                           CASE NO:
          V.

          NBCUNIVERSAL MEDIA, LLC,
          a foreign corporation; and VERIZON MEDIA, INC,
          a foreign corporation, and SARAH WHITTEN

                            Defendants,




                                                 COMPLAINT



                JOVANNA BASTIEN, Plaintiff, hereby sues Defendant NBCUNIVERSAL MEDIA LLC

         (hereinafter referred to as the "NBC"), and sues VERIZON MEDIA, INC., (hereinafter referred to

        as "VERIZON") and sues SARAH WHITTEN and as grounds thereof states as follows:

                I.     This is an action for damages that exceeds $30,000, exclusive of interest, costs and

        attorney's fees.

                2.     At all material times hereto Plaintiff JOVANNA BASTIEN is a resident of St.

        Lucie County, Florida

                3.     At all material times hereto Defendant NBCUNIVERSAL MEDIA LLC

        (hereinafter referred to as "NBC" was a foreign corporation with its principal place of business

        located at 30 Rockefeller Plaza, New York, N.Y. 10112.
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 4 of 49



          4.     At all material times hereto, Defendant VERIZON MEDIA INC. (hereinafter

  referred to as "VERIZON") was a foreign corporation with its principal place of business located

  at 770 Broadway, New York, N.Y. 10003.

          5.     At all material times hereto, Defendant SARAH WHITTEN was a resident of New

  Jersey and an employee of Defendant NBC and was the author of that article published September

  9, 2018 as more particularly described herein.

          6.     At all times material hereto, Defendant NBC was authorized to do business in St.

  Lucie County, Florida and was doing business in St. Lucie county, Florida.

          7.     At all times material hereto, Defendant VERIZON was authorized to do business

  in St. Lucie County, Florida and was doing business in St Lucie County, Fl.

          8.     At all material times, VERIZON owns the YAHOO brand, which is one of

  VERIZON's many media brands that reach over 1 billion people worldwide, including YAHOO

  mail.

          9.     Al all times material hereto NBC's agents, employees and servants were acting

  within the course and scope of said employment, agency or servitude and as a result NBC is

  vicariously liable for the actions of said employees agents or servants.

          10.    At all material times, VERIZON's agents, employees and servants were acting

  within the course and scope of said employment, agency or servitude and as a result VERIZON is

  vicariously liable for the actions of said employees agents or servants.

          11.    Venue is proper in the Nineteenth Judicial Circuit as the Plaintiff resides in this

  County and Defendants NBC and VERIZON are doing business in this county.

          12.    All conditions required of Plaintiff have been met per Fl. Stat 770.01. Notice has

  been given to Defendants NBC, VERIZON and SARAH WHITTEN specifying the false and



          2
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 5 of 49



  defamatory subject matter at issue and said notices were sent to each defendant demanding a

   retraction within the prescribed 5 day time period prior to commencing this within action.




                           FACTS COMMON TO ALL CAUSES OF ACTION



          13.    At all relevant times, Plaintiff JOVANNA BASTIEN worked as a cashier at

  McDonalds, not a party to this action, located at 3805 N. Lake Blvd., Palm Beach Gardens, FL

  33406, between June 2014 and March 2015.

          14.    During Plaintiff's employment with McDonalds, a photographer by the name of

  JEFFREY GOLDBERG, not a party to this action, took Plaintiffs picture in her uniform while

  working at the cash register.

          15.    At all relevant times, Plaintiff never consented to having her picture taken by

  JEFFERY GOLDBERG, nor was she even aware that JEFFREY GOLDBERG took her picture.

          16.    On April 14, 2020, JASON RIVERA, Plaintiff's boyfriend, who is not a party to

  this action, was checking his YAHOO email and saw an email whose subject line stated "Yahoo

  Daily Stories for Tuesday: Workers accuse McDonald's of sexual harassment."

          17.    JASON RIVERA opened the email and to his utter surprise saw a large 2" by 2"

  color picture of his girlfriend, PlaintiffJOVANNA BASTIEN, in full uniform standing behind the

  McDonalds cash register. The large picture was prominently displayed above a caption that said:

  "Workers accuse McDonalds of sexual harassment. McDonalds has been hit with a class-

  action lawsuit accusing it of subjecting female employees in Florida to widespread sexual

  harassment. Read More."



          3
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 6 of 49



         18.     JASON RIVERA asked Plaintiff JOVANNA BASTIEN if she was suing

  McDonalds. Plaintiff has never been the victim of sexual harassment at McDonalds or anywhere

  else and is not part of the class of sexual abuse victims that are suing McDonalds. Further, Plaintiff

  never gave VERIZON or anyone connected with VERIZON permission to use this or any other

  photograph in an article discussing sex abuse of McDonalds workers.

         19.     Plaintiff then scanned the Picture and entered the image in Google image search to

  see if this picture was anywhere else circulating on the internet. To her utter shock, the Co-

  Defendant herein, NBC, had also used this exact same picture prominently displayed in another

  sex abuse article, the title of which read: McDonalds employees stage first #METOO strike.

  The article is about how McDonalds employees are staging strikes to draw attention to sexual

  harassment at the restaurant chain. Plaintiff has never been the victim of sex abuse at McDonalds

  and is not part or has never had anything to do with the #METOO movement protesting sexual

  abuse. Further, Plaintiff never gave NBC or SARAH WHITTEN, or anyone associated with NBC

  permission to use this or any other photograph in an article discussing sex abuse and sex

  harassment of McDonalds employees.

         20.     Thereafter, Plaintiff JOVANNA BASTIEN contacted Defendant SARAH

  WHITTEN, the author who wrote the NBC story, demanding that the article be removed, which

  was thereafter removed.

         21.     After Plaintiff contacted JEFFREY GOLDBERG, the photographer, and told him

  that the picture he took of her was used in several stories regarding sex abuse in the work place,

  that she had absolutely nothing to do with, JEFFREY GOLDBERG replied that he never gave any

  permission for anyone he sold these photos to use them in such a derogatory manner.




         4
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 7 of 49



                                                      Count I

                                           Defamation by Implication

                                   (By Plaintiff against Defendant Verizon)



         22.       Plaintiff repeats and realleges paragraphs 1 through 21 as if they were fully set forth

  at length herein.

         23.       On or about April 14, 2020, YAHOO, a VERIZON media brand, sent emails (to at

  least hundreds of thousands, if not millions of YAHOO email account holders), a YAHOO daily

  news story about a class action lawsuit filed against the hamburger chain by McDonalds workers.

  The subject line in the email read: "Yahoo Daily Stories for Tuesday: Workers accuse

  McDonalds of sexual harassment."

         24.       Upon opening up the email, the email recipient immediately saw a prominently

  displayed large 2" by 2" picture of Plaintiff in full McDonalds uniform working behind the cash

  register. The caption below Plaintiffs picture read: "Workers accuse McDonalds of sexual

  harassment. McDonalds has been hit with a class lawsuit accusing it of subjecting female

  employees in Florida to widespread sexual harassment. Read More. "When the viewer clicks

  on "Read More", the full article written by Brendan Pierson of Reuters, not a party to this action,

  can be viewed.

  25.    Defendant VERIZON juxtaposed Plaintiff's picture next to this story that involved victims

  of sexual abuse and victims of sexual harassment. This picture was not selected at random. It was

  intentionally selected by Defendant VERIZON because Plaintiff fit the perfect profile of one likely

  to be sexually harassed. She was female, young, and pretty.
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 8 of 49



   26.      This juxtaposition created the false impression and gave the false suggestion to readers that.

   Plaintiff was a victim of sexual abuse and sexual harassment. Furthermore, it also gave the

   impression that she was suing McDonalds.

   27.      Defendant knew or should have known that this juxtaposition of Plaintiffs picture with

   the story would create a false impression and give the false suggestion that Plaintiff was a victim

   of sex harassment and that she was suing McDonalds for sexual abuse.

   28.      Defendant also knew or should have known that Plaintiff had not been a victim of sexual

   abuse and sexual harassment at McDonalds and they knew or should have known that she was not

   part of the class action lawsuit.

   29.      Defendant knew or should have known that by prominently displaying a large 2" by 2"

   picture of a young pretty female in an article about sexual harassment, that that would imply to

   anyone reading it that Plaintiff was involved with this news story.

   30.      The truth was that Plaintiff was not nor had ever been the victim of sexual abuse and

   harassment at McDonalds and that she was not part of the class action lawsuit against McDonald's.

  31.       The false suggestion and false impression that Defendant intended to plant in the minds of

   its readers that Plaintiff was a sexual abuse victim was no accident. VERIZON could have used a

  picture of the "Golden Arches", or an outside picture of a McDonalds or a wide angle panoramic

  shot of multiple employees behind the counter, but they didn't. Instead, they used a close up photo

  of one employee, who can be easily identified for the sole reason that she was young and female

  and pretty and fit the profile of one who the reader would think of being a sexual harassment

  victim.

  32.       VERIZON could have put a disclaimer under the picture of Plaintiff which stated

  something like "Person in the photograph is just a random employee and is not in any way



            6
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 9 of 49



   associated with this story or the contents thereof " They did not do that because VERIZON wanted

   to create the illusion in the mind of the reader that Plaintiff was part of the story to attract a larger

   readership upon seeing a young pretty female conspicuously featured.

   33.    The co-defendant in this action, NBC, also prominently displayed this exact same picture

   next to their article link and article about another sexual abuse story involving McDonalds. That

   story was published 18 months earlier and concerned thousands of McDonalds employees

   participating in a IIMETOO strike against McDonalds for alleged sexual abuse in the workplace.

   34.    As a direct and proximate result of Defendant VERIZON's acts and omissions to act,

   Plaintiff has suffered shame, humiliation, mental anguish and hurt feelings experienced in the past

   and to be experienced in the future. She knows that her personal reputation has suffered because

   of this false, misleading and defamatory conduct connecting her to victims of sex abuse and sexual

  harassment. Further, Plaintiff is entitled to know the extent of the damage done to her reputation.

   Plaintiff demands that an accounting be done to audit the size of the viewership of this publication

  and also demands that Defendant account for how much advertising revenue was generated from

  this false and misleading publication.

   35.    As a further direct and proximate result of Defendant's acts and omissions to act, Plaintiff

  has suffered damages to her reputation in the business community. Many future prospective

  employers of Plaintiff may have seen the defamatory news story, or many will see the defamatory

  VERIZON article by an internet background search. Consequently, said employers may not want

  to hire Plaintiff. It is common knowledge that prospective employers hold prospective employees

  in contempt, who have sued past employers. Plaintiff is 28 years old, holds a B.A. degree in

  criminal justice and currently works as a teacher's aide. Based on her age and future employment




          7
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 10 of 49



   prospects, Defendant's defamatory article will cause significant damage to Plaintiff's business

   reputation and considerable lost wages.




                                                       Count II

                                             Defamation by Implication

                                       (By Plaintiff against Defendant NBC)



   36.       Plaintiff repeats and realleges paragraphs 1 through 21 as if said paragraphs were fully set

   forth at length herein.

         37. On or about September 18, 2018, Defendant NBC published an article link on the intemet

             that showed a thumbnail picture of Plaintiff in her McDonalds uniform prominently

            displayed next to language that read:

            McDonalds employees to stage First #MeToo strike: CNBC.com..McDonalds

            employees staged a strike in 10 cities Tuesday to draw attention to sexual harassment

             at the Burger Giant..."



         38. When a reader clicks on the article link, the reader again sees Plaintiff's picture next to the

            full article. The picture is prominently displayed as a 2" by 2" photo above a caption and

             language that reads"



            McDonalds employees stage first #MeToo strike cnbc.com"

            "Key Points:


             8
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 11 of 49



      • McDonalds employees staged a strike in 10 cities to draw attention to
        sexual harassment at the burger giant.
      • Carrying signs that read '#MeToo McDonalds', hundreds of cooks and
        cashiers walked out on their jobs to gather and speak out, organizers
        said.
      • Ten McDonalds employees have filed charges against the company,
        according to Law360, a subscription legal service."




      39. Defendant NBC prominently juxtaposed Plaintiff's picture next to an article about victims

          of sexual abuse and victims of sexual harassment. This picture was not selected at random.

          It was intentionally selected by Defendant NBC because Plaintiff fit the perfect profile of

          one likely to be sexually harassed. She was female, young, and pretty.

      40. Defendant also selected Plaintiff's picture because she fit the identical profile of a #MeToo

          victim-Female, young and pretty to give instant credibility to their article, thus attracting a

          larger reader audience.



      41. This juxtaposition created the false impression and gave the false suggestion to readers that

         Plaintiff was a victim of sexual abuse and sexual harassment. Furthermore, it also gave the

         impression that she was participating in the #MeToo movement protests and labor strike

         against her employer.

      42. Defendant knew or should have known that this juxtaposition of Plaintiffs picture with the

         story would create a false impression and give the false suggestion that Plaintiff was a

          victim of sex harassment and that she was a #MeToo movement protestor.




         9
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 12 of 49



      43. Defendant also knew or should have known that Plaintiff had not been a victim of sexual

         abuse and harassment at McDonalds and they knew or should have known that she was not

         part of the #MeToo movement protests.

      44. Defendant knew or should have known that by displaying a prominent picture of a young,

         pretty female in an article about sexual harassment, that that would imply to anyone reading

         it that Plaintiff was involved with this news story.

      45. The truth was that Plaintiff was not nor had ever been the victim of sexual abuse and

         harassment at McDonalds and that she was not part of the any #MeToo protests against her

       . employer, McDonalds.

      46. The false suggestion and false impression that Defendant NBC intended to plant in the

         minds of its readers that Plaintiff was a sexual abuse victim was no accident. NBC could

         have used a picture of the "Golden Arches", or an outside picture of a McDonalds or a

         wide-angle panoramic shot of multiple employees behind the counter, but they didn't.

         Instead, they used a close up photo of one employee, who can be easily identified for the

         sole reason that she was young and female and pretty and fit the profile of one who the

         reader would think of being a sexual harassment victim.

      47. Defendant NBC could have put a disclaimer under the picture of Plaintiff which stated

         something like "Person in the photograph is just a random employee and is not in any way

         associated with this story or the contents thereof" They did not do that because NBC

         wanted to create the illusion in the mind of the reader that Plaintiff was part of the story to

         attract a larger readership after seeing a young pretty female conspicuously featured.




         10
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 13 of 49



      48. The co-defendant in this action, VERIZON, also prominently displayed this exact same

         picture next to their article about another sexual abuse story involving McDonalds, 18

         months later. That story concerned a class action lawsuit by employees against McDonalds

         for alleged sexual abuse in the workplace.



      49. As a direct and proximate result of Defendant NBC's acts and omissions to act, Plaintiff

         has suffered shame, humiliation, mental anguish and hurt feelings experienced in the past

         and to be experienced in the future. She knows that her reputation has suffered because of

         this false, misleading and defamatory conduct connecting her to sex abuse victims and sex

         harassment victims. Further, Plaintiff feels that the #MeToo movement is a politically

         motivated movement and not a legitimate women's rights movement and she doesn't want

         to be associated with it. Plaintiff is entitled to know the extent of the damage done to her

         reputation. Plaintiff demands that an accounting be done to audit the size of the viewership

         of this publication and also demands Defendant to account how much advertising revenue

         was generated from this false and misleading publication.



      50. As a further direct and proximate result of Defendant's acts and omissions to act, Plaintiff

         has suffered damages to her reputation in the business community. Many future prospective

         employers of Plaintiff may have seen the defamatory news story, or many will see the NBC

         story by an internet background search. Consequently, said employers may not want to hire

         Plaintiff. It is common knowledge that employers hold prospective employees in contempt

         who have sued or who are involved in 'labor strikes" and "protests" against them, like the

         #MeToo movement strike. Plaintiff is 28 years old, holds a B.A. degree in criminal justice



         11
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 14 of 49



          and currently works as a teacher's aide. Based on her age and future employment prospects,

          Defendant's defamatory article will cause significant damage to Plaintiff's business

          reputation and considerable lost wages.




                                                    Count lU

                                          Defamation by Implication

                              (By Plaintiff against Defendant Sarah Whitten)



      51. Plaintiff repeats and re-alleges paragraphs 1-21 as if those paragraphs were fully set forth

          at length herein.

      52. On or about September 18, 2018, Defendant SARAH WHITTEN authored an article whose

          link showed a thumbnail picture of Plaintiff in her McDonalds uniform prominently

         displayed next to language that reads:

         McDonalds employees to stage First #MeToo strike: CNBC.com..McDonalds

         employees staged a strike in 10 cities Tuesday to draw attention to sexual harassment

          at the Burger Giant..."



      53. When a reader clicks on the article link, the reader again sees Plaintiffs picture next to the

         full article. The picture is prominently displayed as a 2" by 2" photo above a caption and

         language that reads"




         12
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 15 of 49



          McDonalds employees stage first #MeToo strike cnbc.com"

          "Key Points:

      • McDonalds employees staged a strike in 10 cities to draw attention to
        sexual harassment at the burger giant.
      • Carrying signs that read '#MeToo McDonalds', hundreds of cooks and
        cashiers walked out on their jobs to gather and speak out, organizers
        said.
      • Ten McDonalds employees have fded charges against the company,
        according to Law360, a subscription legal service."




      54. Defendant SARAH WHITTEN prominently juxtaposed Plaintiffs picture next to an article

         about victims of sexual abuse and victims of sexual harassment. This picture was not

         selected at random. It was intentionally selected by Defendant SARAH WHITTEN

          because Plaintiff fit the perfect profile of one likely to be sexually harassed. She was

         female, young, and pretty.

      55. Defendant SARAH WHITTEN also selected Plaintiffs picture because she fit the identical

         profile of a #MeToo victim-Female, young and pretty to give instant credibility to her

         article, thus attracting a larger reader audience.



      56. This juxtaposition created the false impression and gave the false suggestion to readers that

         Plaintiff was a victim of sexual abuse and sexual harassment. Furthermore, it also gave the

         impression that she was participating in the #MeToo movement protests and labor strike

         against her employer.

      57. Defendant SARAH WHITTEN knew or should have known that this juxtaposition of

         Plaintiff's picture with the story would create a false impression and give the false

         13
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 16 of 49



         suggestion that Plaintiff was a victim of sex harassment and that she was a #MeToo

         movement protestor.

      58. Defendant SARAH WHITTEN also knew or should have known that Plaintiff had not been

         a victim of sexual abuse and harassment at McDonalds and she knew or should have known

         that she was not part of the #MeToo movement protests.

      59. Defendant knew or should have known that by displaying a prominent picture of a young,

         pretty female in an article about sexual harassment, that that would imply to anyone reading

         it that Plaintiff was involved with this news story.

      60. The truth was that Plaintiff was not nor had ever been the victim of sexual abuse and

         harassment at McDonalds and that she was not part of the any #MeToo protests or labor

         strikes against her employer, McDonalds.

      61. The false suggestion and false impression that Defendant SARAH WHITTEN intended to

         plant in the minds of its readers that Plaintiff was a sexual abuse victim was no accident.

         SARAH WHITTEN could have used a picture of the "Golden Arches", or an outside

         picture of a McDonalds or a wide-angle panoramic shot of multiple employees behind the

         counter, but they didn't. Instead, she used a close up photo of one employee, who can be

         easily identified for the sole reason that she was young and female and pretty and fit the

         profile of one who the reader would think of being a sexual harassment victim.

      62. Defendant SARAH WHITTEN could have put a disclaimer under the picture of Plaintiff

         which stated something like "Person in the photograph is just a random employee and is

         not in any way associated with this story or the contents thereof" Defendant did not do

         that because SARAH WHITTEN wanted to create the illusion in the mind of the reader




         14
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 17 of 49



         that Plaintiff was part of the story to attract a larger readership after seeing a young pretty

         female conspicuously featured.



      63. The co-defendant in this action, VER1ZON, also prominently displayed this exact same

         picture next to their article about another sexual abuse story involving McDonalds, 18

         months later. That story concerned a class action lawsuit by employees against McDonalds

         for alleged sexual abuse in the workplace.



      64. As a direct and proximate result of Defendant SARAH WHITTEN's acts and omissions to

         act, Plaintiff has suffered shame, humiliation, mental anguish and hurt feelings experienced

         in the past and to be experienced in the future. She knows that her reputation has suffered

         because of this false, misleading and defamatory conduct connecting her to sex abuse

         victims and sex harassment victims. Further, Plaintiff feels that the #MeToo movement is

         a politically driven movement and not a legitimate women's rights movement and she

         doesn't want to be associated with it. Plaintiff is entitled to know the extent of the damage

         done to her reputation. Plaintiff demands that an accounting be done to audit the size of the

         viewership of this publication and also demands Defendant to account how much

         advertising revenue was generated from this false and misleading publication.



      65. As a further direct and proximate result of Defendant's acts and omissions to act, Plaintiff

         has suffered damages to her reputation in the business community. Many future prospective

         employers of Plaintiff may have seen the defamatory news story, or many will see the NBC

         story by an internet background search. Consequently, said employers may not want to hire



         15
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 18 of 49



         Plaintiff. It is common knowledge that employers hold prospective employees in contempt

         who have sued or who are involved in 'labor strikes" and "protests" against them, like the

         #MeToo movement strike. Plaintiff is 28 years old, holds a B.A. degree in criminal justice

         and currently works as a teacher's aide. Based on her age and future employment prospects,

         Defendant's defamatory article will cause significant damage to Plaintiff's business

         reputation and considerable lost wages.



                                                   Count IV

                                        Violation of FL Stat 540.08

                                  (By Plaintiff against Defendant Verizon)




      66. Plaintiff re-alleges paragraphs 1 through 21 and incorporates same by reference as if those

         paragraphs were fully set forth at length herein.

      67. Defendant VERIZON published, printed displayed or otherwise publicly used Plaintiff's

         likeness and image, without her express written or oral consent, for purposes of trade or

         for other commercial or advertising purposes by among other thing: a) using Plaintiff's

         image and likeness and utilizing it for a photo for an article featuring victims of sex abuse

         in the workplace. b) using Plaintiff's image and likeness and uploading it to the internet

         sites owned and operated by VERIZON and c) sending out hundreds of thousands and

         possibly millions of emails to its YAHOO email account holders which prominently

         displayed a 2" by 2" picture of Plaintiffs image and likeness featured next to a story about

         women who were victims of sex abuse in the workplace.



         16
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 19 of 49



      68. The foregoing acts by VERIZON are in violation of Fl. State 540.08 and have damaged

          Plaintiff. Plaintiff is entitled to statutory damages as follows: a) actual damage which

         would have been a reasonable royalty for the use of Plaintiffs image corroborated via a

          third party accounting of all click advertising revenue generated by the misappropriation

         of Plaintiffs image and likeness. b) punitive damages as provided by law and c) temporary

         and permanent injunctive relief to enjoin the unauthorized use of Plaintiff's likeness and

         image.

                                                    Count V

                                         Violation of Fl. Stat 540.08

                                     (By Plaintiff against Defendant NBC)



      69. Plaintiff repeats and re-alleges paragraphs 1-21 as if those paragraphs are fully set forth at

         length herein.

      70. Defendant NBC published, printed displayed or otherwise publicly used Plaintiff's likeness

         and image, without her express written or oral consent, for purposes of trade or for other

         commercial or advertising purposes by among other thing: a) using Plaintiff's image and

         likeness and utilizing it for an article featuring victims of sex abuse in the workplace and

         b) using Plaintiff s image and likeness and uploading it to the internet sites owned and

         operated by NBC.

      71. The foregoing acts by NBC are in violation of FL State 540.08 and have damaged Plaintiff.

         Plaintiff is entitled to statutory damages as follows: a) actual damage which would have

         been a reasonable royalty for the use of Plaintiff's image corroborated by a third party

         accounting of all click advertising revenue generated by the misappropriation of Plaintiff s



         17
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 20 of 49



          image and likeness to ascertain that royalty b) punitive damages as provided by law and c)

          temporary and permanent injunctive relief to enjoin the unauthorized use of Plaintiffs

          likeness and image.




                                      DEMAND FOR JURY TRIAL

          Plaintiff JOVANNA BASTlEN, hereby demands a Trial by Jury on all issues triable.




   Respectfully submitted

   S/Marshall Rosebach, Esq.
   Law Office of Marshall Rosenbach
   FBN: 698032
   11430 U.S. Highway 1
   North Palm Beach, Fl. 33408
   P: (561) 627-8990
   marshalla,marshalliosenbach.com
   Co-counsel for Plaintiff




   Satephen Black
   Stephen A. Black, Esq.
   FBN: 0889164
   Law Office of Stephen A. Black
   2750 Taylor Ave. Suite A-01
   Orlando, FL 32806
   P: 407-581-2581
   Lawshark78 @aol.com
   Co-counsel for Plaintiff




          18
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 21 of 49



               IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                         IN AND FOR ST. LucrE COUNTY, FLORIDA
                                     CIVIL DIVISION

    JOVANNA BASTIEN,

                        Plaintiff,
    v.                                                         Case No.

    NBCUNIVERSAL MEDIA, LLC,
    a foreign corporation, and VERIZON MEDIA INC.,
    , a foreign corporation and SARAH WHITTEN

                        Defendant(s).



         PLAINTIFF, JOVANNA BASTIEN'S, FIRST SET OF INTERROGATORIES TO
                      DEFENDANT NBCUNIVERSAL MEDIA LLC


                                                  DEFINITIONS



           1. Response to any interrogatory shall be by reference to a document. The terms
               document or documents shall mean all original writings of any nature whatsoever and
               all non-identical copies thereof in your possession, custody and control, regardless of
               where located, and regardless of whether printed or reproduced by any process or
               written and/or produced by hand, or stored in any form of mechanical or electronic
               information retrieval system including computer data files and whether or not claimed
               to be privileged or otherwise excludable from discovery, and including but not
               limited to, contracts agreements records tape recordings correspondence memoranda
               communications reports studies summaries of correspondence, calendars
               compilations abstracts minutes or records of all meetings, including directors
               shareholders and executive officer meetings notes agenda bulletins notices
               announcements statements instructions charts manuals brochures schedules price lists
               papers books accounts letters photographs digital images objects transcripts of oral
               .statements court papers or any other intangible thing. It shall be used in its broadest
               sense to include any medium upon which information can be recorded.

           1
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 22 of 49



         2. The terms concerning or concerns as used herein means referred or referring to,
             alluded or alluding to, related or relating to, connected with, regarding, describing, or
             reflecting.
         3. The terms you or your as used herein shall mean the party to whom these are directed
             and each and every name by which said party is known or has been known and all
             present and former agents, employee's representative's attorneys and all other
             persons acting on behalf of said party and may also include the original lender as
             defined herein.
         4_ The term person as used herein means the plural as well as the singular and shall
             include any natural person, corporation partnership joint venture association
             governmental agency and every form of entity recognized by law.
         5. The terms and or shall be both conjunctive and disjunctive.




                                              INSTRUCTIONS




         1. Pursuant to Rule 1.280(b)(4) of the Florida Rules of Civil Procedure, if you object to
             answering any interrogatory or fail to fully respond to any interrogatory on the
             grounds of privilege or protection of trial preparation material, you are required to: (a)
             make the claim directly, (b) describe the nature of the documents, communications, or
             things not produced or disclosed in a manner that, without revealing information itself
             privileged or protected Will enable the party propounding these interrogatories to
             assess the applicability of the privilege or protection.
         2. When an interrogatory requests the identification of any person, for each such person,
             state the persons (a) full name (b) current residential address and (c) telephone
             number.


         3. When an interrogatory requests the identification of any document, state separately
             for each such documents: (a) the title or description of the document, (b) the date of



         2
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 23 of 49



             the document, and (c) the person presently having custody, control or possession of
             the original and all copies.




         4. When the space provided is insufficient to fully answer any interrogatory, please
             attach additional pages and indicate the precise interrogatory and support to which the
             answer responds.
         5. Use each answer to each interrogatory to accurately set forth the sum total of all facts
             known to you or anyone acting on your behalf, and include such facts as reasonably
             relate to the subject matter of each interrogatory.
         6. When answering these interrogatories, you shall use reasonable efforts to identify and
             provide such facts as are within your personal knowledge as well as any facts as are
             reasonably available to you or any person acting on your behalf.
         7. The "subject photograph" or "subject photo" refers to that photograph of Plaintiff
             JOVANNA BAST1EN that was used for publication by Defendant in connection with
             the story of the #MeToo strike by McDonalds employees as more particularly •
             described in Plaintiff's Complaint.
         8. The "subject article" refers to that news article that was published alongside the
             "subject photograph" of Plaintiff by Defendant in connection with the story of the
             #MeToo strike by McDonalds employees, as more particularly described in Plaintiff's
             Complaint.
         9. The Co-Defendant VERIZON MEDIA INC, will at all times relevant hereto be
             referred to as YAHOO.
         10. The Defendant NBCUNIVERSAL MEDIA LLC, will at all times relevant hereto be
             referred to as NBC.




         3
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 24 of 49




                                             INTERROGATORIES



         1. What is the name and address of the person answering these interrogatories, and, if

             applicable, the person's official position or relationship with the party to whom the

             interrogatories are directed?




         2. List all former names and when you were known by those names. State all addresses

             where you have lived for the past 10 years, the dates you lived at each address, your

             social security number and your date of birth.




         4
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 25 of 49



         3. Have you ever been convicted of a crime, other than any juvenile adjudication, which

             under the law under which you were convicted was punishable by death or

             imprisonment in excess of I year, or that involved dishonesty or a false statement

             regardless of the punishment? If so, state as to each conviction, the specific crime and

             the date and place of conviction.




         4. Describe any and all policies of insurance which you contend cover or may cover you

             for the allegations set forth in plaintiffs complaint, detailing as to such policies the

             name of the insurer, the number of the policy, the effective dates of the policy, the

             available limits of the policy, and the name and address of the custodian of the policy.




         5. Describe in detail how the incident described in the complaint happened, including all

             actions taken by you to prevent the incident.




         5
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 26 of 49




         6. Describe in detail each act or omission on the part of any party to this lawsuit that you

             contend constituted negligence that was a contributing legal cause of the incident in

             question.




         7. State the facts upon which you rely for each affirmative defense in your answer.




         8. Do you contend any person or entity other than you is, or may be, liable in whole or

             in part for the claims asserted against you in this lawsuit? If so, state the full name

             and address of each such person or entity, the legal basis for your contention, the facts

             or evidence upon which your contention is based, and whether or not you have

             notified each such person or entity of your contention.




         6
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 27 of 49




         9. Were you charged with any violation of law (including any regulations or ordinances)

             arising out of the incident described in the complaint? If so, what was the nature of

             the charge; what plea or answer, if any, did you enter to the charge; what court or

             agency heard the charge; was any written report prepared by anyone regarding the

             charge, and if so what is the name and address of the person or entity who prepared

             the report; do you have a copy of the report; and was the testimony at any trial,

             hearing or other proceeding on the charge recorded in any manner, and, if so, what is

             the name and address of the person who recorded the testimony?




         10. List the names and addresses of all persons who are believed or known by you, your

             agents or your attorneys to have knowledge concerning any of the issues in this

             lawsuit; and specify the subject matter about which the witness has knowledge.




         7
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 28 of 49




         11. Have you ever heard or do you know about any statement or remark made by or on

             behalf of any party to this lawsuit? If so, state the name and address of each person

             who made the statement or statements, the name and address of each person who

             heard it, and the date, time, place and substance of each statement.




         12. State the name and address of every person known to you, your agents or your

             attorneys who has knowledge about or possession custody or control of any model

             plat map drawing motion picture videotape or photograph pertaining to any fact or

             issue involved in this controversy; and describe as to each, what item each person has,

             the name and address of the person who took or prepared it, and the date it was taken

             or prepared.




         8
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 29 of 49



         13. Do you intend to call any expert witnesses at the trial of this case? If so, state as to

             each such witness the name and business address of the witness, the witness

             qualifications as an expert, the subject matter upon which the witness is expected to

             testify, the substance of the facts and opinions to which the witness is expected to

             testify, and a summary of the grounds of each opinion.




         14. Have you made an agreement with anyone that would limit that party's liability to

             anyone for any of the damages sued upon in this case? If so state the terms of the

             agreement and the parties to it.




         15. Please state if you have ever been a party, either plaintiff or defendant, in a lawsuit

             other than in the present matter, and if so state whether you were plaintiff or

             defendant, the nature of the action, and the date and court in which such suit was




         9
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 30 of 49




         16. What was the name address and phone number of the photographer who took the

              subject photograph of Plaintiff that was published in connection with the story

              regarding the #MeToo strike by McDonalds employees?




         17. Provide the name, address and telephone number of the person who you paid to

              purchase the subject photograph (and the amount of said payment) that was used for

              publication in connection with the story regarding the #MeToo strike by McDonalds

              employees




         18. What are your policies and procedures in effect for selecting a photograph to be used

              for publication in connection with any news story?




         10
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 31 of 49



         19. Where does the search for any particular photograph that is to be used in connection

              with any publication begin and where does the search end?




         20. Why was a close up picture of a young pretty female McDonalds employee used for a

              story about sexual abuse in the work place?




         21. Could you explain how both you, (NBC) and your Co-Defendant (YAHOO) in this

              action published the exact same photograph of Plaintiff in connection with 2

              entirely different and unrelated sex abuse stories of McDonalds workers?




         11
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 32 of 49



         22. Please explain why a disclaimer underneath the subject photograph of Plaintiff was

              not used that would convey to wit: That the person depicted in the photo is a random

              employee and is not connected with this story?




         23. What was the name, address and phone number of the person who selected the

              subject photograph of Plaintiff that was used in connection with your story regarding

              the #MeToo strike by McDonalds employees?




         24. What was the name, address and phone number of the supervisor of that person

              identified in Interrogatory # 23, who selected the subject photograph of Plaintiff used

              in connection with your story regarding the #MeToo strike by McDonalds

              employees?




                      -


         12
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 33 of 49




         25. What was the name, address and phone number of the person who had the authority

              to finally approve the selection of the subject photograph of Plaintiff used in

              connection with your story regarding the tiMeToo strike by McDonalds employees?




         26. How much advertising revenue was generated from publication of your story on the

              #MeToo strike by McDonalds employees that included the subject photograph of

              Plaintiff; and what accounting method was used to arrive at that result?




         27. How many people viewed the subject story that you used for publication that included

              the subject photograph of Plaintiff and how was that result determined?




         13
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 34 of 49



         28. What efforts were made by you to ascertain whether Plaintiff was taking part in the

              iiMeToo strike against McDonalds by McDonalds workers?




         29. What is your policy on protecting the privacy of women who come forward with

              sexual harassment allegations? Do you have a policy of publicly releasing the

              identities and pictures of women who come forward with sexual abuse and sexual

              harassment allegations?




         14
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 35 of 49




                                                            AFFIANT SIGNATURE



                                                            Printed name of affiant



   STATE OF FLORIDA

   COUNTY OF

          The foregoing instrument, Answers to Interrogatories, was acicnoWledged before me this
            day of                         , 2020, by                                      , who is
   personally known to me or who has produced                                               (type of
   identification) as identification and who did take an oath, and deposes and says that the foregoing
   Answers to interrogatories are true and correct to the best of his knowledge and belief.



                                                   Notary Public, State of Florida


   (Affix Notary Stamp)




          15
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 36 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 37 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 38 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 39 of 49
    Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 40 of 49
Filing # 108500213 E-Filed 06/08/2020 09:54:26 AM
                   IN TIE CIRCUIT COURT OF THE NINETEENTH JUDICIAL
                      CIRCUIT IN AND FOR ST. LUCIE COUNTY, FLORIDA
                                          CIVIL DIVISION
       a




       JOVANNA BASTIEN,

                           Plaintiff;                        Case No.      562020CA000847A)00(HC
                                                                            Judge Barbara Bronis
       VS.

       NECUNIVERSAL MEDIA LLC,
       a foreign corporation; and VERIZON MEDIA INC.,                                        v
       , a foreign corporation, and SARAH
       WHITTEN


                            Defendants,
                                                                                   4 '474'sl'eNt004,
                                                                                          -)


                                               SUMMONS
      THE STATE OF FLORIDA:
      To each Sheriff of the State:

       YOU ARE COMMANDED to serve this summons and a copy of the complaint in this action
       on:
      Defendant: NBCUNIVERSAL MEDIA LLC.
      do      C T CORPORATION SYSTEM
      Address: 1200 SOUTH PINE ISLAND ROAD
      City,State: Plantation, Fl. 33324


      Each defendant is required to serve written defenses to the complaint on Plaintiff's attorneys
      whose addresses are: Stephen Black, Esq. 2750 Taylor Ave, Ste. A-01, Orlando, Fl. 32806
      and Marshall Rosenbach, Esq., 11430 U.S. Highway 1, North Palm Beach, FL 33408, within
      20 days after service of this summans on that defendant, exclusive of the day of service, and to
      file the original of the defenses with the Clerk of this within styled Circuit Court either before
      service on plaintiff or inunediately thereafter. If a defendant fails to do so, a default will be
      entered against that defendant for the relief demanded in the complaint.

                       6/8/2020
      DATED:                                         JOSEPH E. SMITH, CLERK OF THE CIRCUIT COURT
      (Seal)
      1
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 41 of 49




                                                          IMPORTANT

                 lawSuit hes been filed against you,1You haVe20 calendar'days after this Summons is served on
      you to file .a written response to the attached complaint With the clerk of this court: A phone call will not
      protect You. Your Written response, including the case number given above and the names Of the partieS,
  • .must be filed if you want the court to hear your side Of the case: If you do not file your response on time
   .•
      you may lose the case; and your wages, money and property may thereafter be taken without further .
 . warning from the ceurt. There are other legal requirements You may went to Call an attorney right aWay.
      If you do not know an attorney, you may call an attorney referral Service Or a legal aid office (listed in the
      phonebeek),                    . '       •

   .        if you chaise to file a written response yourseff,'at the semi:Ohne: you file your written response to
  • the -court you Must also mail Or take a copy of your written response to the 'Plaintiff/Plaintiffs Attortiey"
   , named below.
         •'   .
                                                        iMPORTANTE

            • .Usted ha.sido dernendade legelmente. Tiene 20 dies, contados a•partir del.recibo'de esta-
      n.otifeacion, 'pare contester le'demanda.adjunta; por eicrito; y presenterlaante este tribune!. Una Ilarnada
      telefaniCa nolo•Protegera.:Si Usted•deteaqUe;e1 tribunal con sidere sU defentse, debe Presenter sU,
      respuesta per esc,rito;.incluyeridoefirikirriero del caSo yios nombresde las partes interesecles. Si usted
      no centeSta la'dernenda•a tiempo, pudiese perder el C.Asci y Podria Ser detPojecto de sus, ingresos y -•
      propiedades; o privado-cie sus:dereetios. sin previo aviso del tribiinal. pkisten Otios haquisitos legates St
 ". foideSea; Pueda"usted consulter a un abogado.inmediatemente: Si.no'conocee un abogadoi:puede-
   •: flamer a ,unedp lei oficirtas de aslitenda:legal
                                                    . _ quo aparecen en fa gula telefOnica.•:- •            •     •

             .Si desea responclei a la dernandaper su.Cueritp,a1 ,rnisme tiempo en quo presents su riespUesta-
    ante el tribunal -clebere Usted enviar:Por dorreo o.eritregar.una copia de su. reSpLiesta A la persona  •
    denorninade abajo COrno "Plaintiff/Plaintiffs AttOmei" (Derilandante o Abogado del,Derharidante):'• ' •
              .. • •
                                                         IMPORTANT

        .Des pourSUites jUdiCiareS ont ete entrepriSei centre Voils,)/OUS'aVe4 20 joUri           . . cOnsecutifs 'a partir-:.
   •do la— date:de I:assignation dae      c. tte citation Pour deposer une reponse el6rite A la:pjainte Ci-jointe aupret
   :de   ice tribunel. UnsiMple Coup de telephone est 41suffksant:pOur VOUS Preteger. VoUSeteSobligeS de
   ..deposer Vote; reponse ecrite, avec mention du. 'nurneit deilestier. ci-deSsua et du norn.des parties .
     pommees ICI Si Vous souhaitez quo le tribunal entende yotre cause.. Si Vaus no depoSez pas Vote
     reponse ecrite darisle relai reqUis, vo-us risquez,de perdre le tatiSe aihsi queVoire saleire; vOtre argent: •
     et Vos bier's peUveint•etre.saisia par la suite sans aucup preavis ulterieur du tribunal.. li.y a4.aufres -
   :obligationSjuridiqUes et Vous•poyVezrequerir lesservices. immediets d.un 'avocet. Si'VoUs no Cennaissin
                         Vou,SpoUrriez
                          . .       .   telephoner a un- serviCedereferdhca'd.avOcata oU.:a           bureati..d.assistance .' •
                                                                                                      - .
  •JuridiqUe
      . .          (figurarit. a 1.anqUalre  de telephones):  :, • : ,   •
                          .                                            •   •                              .
          ',•. • ••SiiVO,US:cihois4sq:cledepo.§er 'yous-enerne yri.e.repOr)se. ecrite;11 Vous faulcfra.e.gelement:.en:
     memo temps quacette fOrinelite.,•faire pervenir oUexpedier. Uriecopie de vetre:reponseecrite au
     Ttaintiff/Plaintiffs.Atterney7 (Plaignantouason avocet) nomme                                       ••
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 42 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 43 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 44 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 45 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 46 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 47 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 48 of 49
Case 9:20-cv-81082-XXXX Document 1-1 Entered on FLSD Docket 07/08/2020 Page 49 of 49
